Case 2:19-cr-20159-VAR-EAS ECF No.1 filed 03/22/19 PagelD.1 Page 1of 10 O

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN ORIGINAL

SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Case:2:19-cr-20159

Judge: Roberts, Victoria A.
MJ: Stafford, Elizabeth A.
Filed: 03-22-2019 At 10:26 AM

 

Vy. SEALED MATTER (LG)
D-1 ARADONDO HASKINS, VIOLATIONS:  18U.S.C. § 371
18 U.S.C. § 1343
18 U.S.C. § 666
Defendant.
/
INFORMATION

THE UNITED STATES CHARGES:

GENERAL ALLEGATIONS
At all times relevant to this Information:
l. Congress created the Troubled Asset Relief Program (TARP) to address a
nationwide housing crisis.
2. The Department of the Treasury was designated to oversee TARP and
created the Hardest Hit Fund (HHF).
3. HHF money was to be used by communities to protect home values,
preserve home ownership, and encourage economic growth in states hardest hit by

the housing crisis.

4. The State of Michigan received HHF funding.
Case 2:19-cr-20159-VAR-EAS ECF No.1 filed 03/22/19 PagelD.2 Page 2 of 10

5. The Department of the Treasury created the Blight Elimination Program
(BEP) under HHF. The BEP focused on assisting communities in demolishing
vacant and abandoned single family and multi-family structures.

6. The Department of the Treasury funded HHF and the BEP in the State of
Michigan by sending federal money to Michigan’s State Housing Development
Authority (MSHDA).

7. The City of Detroit and State of Michigan, through MSHDA, entered into an
agreement that allocated HHF funds to the BEP for use in the City of Detroit.
Approximately $258,656,459 of HHF has been allocated to the City of Detroit for
blight elimination since October 7, 2013.

8. The City of Detroit engaged the Detroit Land Bank Authority (DLBA) as its
local partner under the BEP. The DLBA contracted with the Detroit Building
Authority (DBA) to review and oversee the DLBA’s procurement of contracts for
its demolition program.

9. The DLBA engaged contractors to undertake demolition and other blight
elimination activities and was responsible for paying for those services. After the
DLBA paid the contractors, it submitted the contractors’ invoices to MSHDA for
review and reimbursement.

10. From on or about January 2013 through on or about April 2015, defendant
ARADONDO HASKINS was employed as an “Estimator” with the Adamo Group

(Adamo) in Detroit, Michigan.
Case 2:19-cr-20159-VAR-EAS ECF No.1 filed 03/22/19 PagelD.3 Page 3 of 10

11. Adamo was a private, for-profit company that provided demolition services
throughout the United States and Canada, including in the City of Detroit.
12. HASKINS’S responsibilities at Adamo included assembling bid packages in
response to Requests for Proposals (RFPs) issued by the City of Detroit. Adamo
responded to the RFPs by submitting bids to the City of Detroit hoping to secure
demolition contracts for Adamo by being the lowest bidder.
13. Atall times during his employment, HASKINS owed Adamo the duty of
providing his services honestly.

SCHEME TO DEFRAUD
14. In assembling the bid packages that were submitted to the City of Detroit,
HASKINS contacted various subcontractors requesting bids for work to be
included in Adamo’s submissions.
1s. Contractor A was one of the subcontractors who received HASKINS’S
invitation to bid.
16. | Onseveral occasions, with intent to defraud and to corrupt the bidding
process and without Adamo’s knowledge, Contractor A paid HASKINS money for
disclosing confidential information about bids from Contractor A’s competitors.
17. Inreturn for these payments, HASKINS disclosed confidential information
about the lowest competitor bid which allowed Contractor A to submit an even

lower bid, ensuring that Contractor A was awarded lucrative contracts.
Case 2:19-cr-20159-VAR-EAS ECF No.1 filed 03/22/19 PagelD.4 Page 4 of 10

18. The confidential information was provided to Contractor A by means of
interstate wire communications from HASKINS. Specifically, HASKINS and
Contractor A facilitated the scheme by communicating via email and by
HASKINS transmitting information regarding competitor bids to Contractor A via
email.
19. The fraudulent payments were made from Contractor A and corruptly
accepted by HASKINS on at least eight occasions while HASKINS worked at
Adamo.

BRIBERY
20. Onor about April 2015, due in large part to his experience at Adamo,
Haskins was hired by the City of Detroit Building Authority (DBA) as a “Field
Operations Manager” for its demolition program.
21. The City of Detroit received federal assistance in excess of $10,000 during
the calendar year 2015.
22. Asan official of the City of Detroit and “Field Operations Manager,”
HASKINS was the primary point of contact for demolition contractors and he
opened and read bids submitted in response to RFPs.
23. Contractor A, knowing that HASKINS was still in a position to influence
the demolition contract bidding process, continued to knowingly and corruptly pay
HASKINS to use his official authority to influence the awarding of demolition

contracts to Contractor A.
Case 2:19-cr-20159-VAR-EAS ECF No.1 filed 03/22/19 PagelD.5 Page 5 of 10

24. HASKINS accepted cash payments from Contractor A in exchange for
providing Contractor A confidential information about bids submitted to the DBA.
25. The corruptly obtained information allowed Contractor A to submit bids low
enough to ensure Contractor A was awarded demolition related contracts.

26. From on or about April 2015 through the end of his employment with the
City of Detroit on or about February 2016, HASKINS corruptly and with intent to
be influenced accepted approximately $12,500 in bribes from Contractor A.

COUNT ONE
(18 U.S.C. § 371: Conspiracy to Commit Bribery and Honest Services Fraud)

27. The General Allegations are included in this count.

28. On or about April 2014 and continuing to on or about March 2016, in the
Eastern District of Michigan, Southern Division, defendant ARADONDO
HASKINS, together with Contractor A, did knowingly and intentionally, conspire,
confederate, and agree together and with each other:

a. For HASKINS to devise a scheme to defraud Adamo of its right to the
honest, faithful, and impartial services of HASKINS, including its
right to his conscientious, loyal, faithful, disinterested, unbiased
service, to be performed free of deceit, undue influence, conflict of
interest, self-enrichment, self-dealing, concealment, bribery, fraud,
and corruption, and to cause writings to be transmitted by wire in

interstate commerce, in violation of 18 U.S.C. §§ 1343 and 1346.
Case 2:19-cr-20159-VAR-EAS ECF No.1 filed 03/22/19 PagelD.6 Page 6 of 10

b. For HASKINS, while an agent of the City of Detroit, an entity that
received more than $10,000 in federal funding during the calendar
year of 2015, to corruptly solicit and demand for the benefit of any
person, and accepted and agreed to accept payments totaling more
than $5,000 from Contractor A, intending to be influenced and
rewarded in connection with business and transactions of a value of
$5,000 or more with the City of Detroit, in violation of 18 U.S.C.

§ 666(a)(1)(B). That is, in exchange for bribe payments from
Contractor A, HASKINS assisted Contractor A in assuring it was the
lowest bidder and, thus, awarded lucrative contracts.

THE OBJECTS OF THE CONSPIRACY

29. It was an object of the conspiracy that HASKINS used his position at Adamo to
personally enrich himself by demanding and accepting bribes and kickbacks in the
form of checks and cash from Contractor A. In return for the checks and cash
received from Contractor A, HASKINS assisted in awarding contracts to Contractor
A worth hundreds of thousands of dollars.

30. It was an object of the conspiracy that Contractor A be enriched by receiving
demolition related jobs from Adamo.

31. It was a further object of the conspiracy that HASKINS and Contractor A
concealed and attempted to conceal from Adamo, the public, and law enforcement

their corrupt relationship and dealings with one another.

6
Case 2:19-cr-20159-VAR-EAS ECF No.1 filed 03/22/19 PagelD.7 Page 7 of 10

32. HASKINS, while an employee with Adamo, was prohibited by federal and
state law from receiving any consideration from any company dealing with Adamo.
HASKINS was also required by state and federal law to discharge his duties solely
in the interest of his employer, Adamo. M.C.L. ' 750.125; 18 U.S.C. § 1346.

33. Michigan law prohibits employees, such as HASKINS, from accepting bribes.

M.C.L. | 750.125.

OVERT ACTS
34. On or about the dates listed below, in the Eastern District of Michigan,
Defendant HASKINS, an employee of Adamo, accepted payments from
Contractor A, without the knowledge of Adamo, and/or the City of Detroit. Each

of the payments below constitutes an overt act of this conspiracy:

 

 
 
      

Approximate Amount ]

Employer | Date On or Abou /APPFoximate
my | HASKINS by Contrac

 
    

 

“Adamo Group | July 22, 2014 $1,500
Adamo Group | September 5, 2014 | $2,000
Adamo Group | September 26, 2014 | $2,000
Adamo Group | October 21, 2014 $1,500
“Adamo Group | December 5, 2014 _ | $2,000
‘Adamo Group | December 23, 2014 | $2,000
Adamo Group | February 17, 2015 _ | $1,000
Adamo Group | March 27, 2015 $2,000

 

 

 

 

 

 

 

 

 

 

 

 

35. On or about the dates listed below, in the Eastern District of Michigan,
Case 2:19-cr-20159-VAR-EAS ECF No.1 filed 03/22/19 PagelD.8 Page 8 of 10

Defendant ARADONDO HASKINS, an employee of City of Detroit as “Field
Operations Manager” at the Detroit Building Authority, accepted the following

payments from Contractor A. Each payment is an overt act of this conspiracy.

 

 
   

‘Employer |

 

City of Detroit | July 10,2015 __| $7,500
City of Detroit | November 6, 2015 | $4,000

 

 

 

 

 

 

36. On or about March 10, 2016, Contractor A paid HASKINS approximately
$1,000 for assistance HASKINS provided while HASKINS was employed with the
Detroit Building Authority.

All in violation of Title 18, United States Code, Section 371.

FORFEITURE ALLEGATION
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) — Criminal Forfeiture)

The allegations contained in Count One of this Information are realleged and
incorporated by reference to allege forfeiture under Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).

Upon conviction of a conspiracy to violate Title 18, United States Code,
Sections 1343, 1346, and 666(a)(1)(B), in violation of Title 18, United States
Code, Section 371, the defendant, shall forfeit to the United States of America, any
property, real or personal, which constitutes or is derived from proceeds traceable
to the offense. The forfeiture in this case may include entry of a forfeiture money

8
Case 2:19-cr-20159-VAR-EAS ECF No.1 filed 03/22/19 PagelD.9 Page 9 of 10

judgment in an amount up to the value of the property subject to forfeiture for the
offense of conviction.

If, by any act or omission of the defendant, the proceeds of the offense
cannot be located upon the exercise of due diligence, have been transferred, sold
to, or deposited with a third party, have been placed beyond the jurisdiction of the
court, have been substantially diminished in value, or have been commingled with
other property which cannot be divided without difficulty, the United States of
America shall seek to forfeit substitute property under Title 21, United States

Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).
SAIMA MOHSIN MAKAN DELRAHIM
Attorney for the United States Assistant Attorney General

Acting Under Authority Antitrust Division
é U.J. Department of Justice

 
  
  

  
 

 

DAVID GARL

Assistant United States Attorney ief, Washington Criminal IT Section
Chief, Public Corruption Unit Antitrust Division
-S,Department of Justice
_SARAJH RESNICK COHEN STEGMAN

Assistant United States Attorney Trial Attorney
—? Washington Criminal II Section

UbCAa___ Antitrust Division

oN U.S. Department of Justice
KAREN REYNOLDS

Assistant United States Attorney

Date: /eveh Ba, 20/9

 
Case 2:19-cr-20159-VAR-EAS ECF No.1 filed 03/22/19 PagelD.10 Page 10 of 10

Case:2:19-cr-20159

i ictri wos Judge: R ictori
United States District Court Criminal Case Cove MJ: Stafford, Eine A.

Eastern District of Michigan :
Filed: 03-22-2019 At 10:26 AM

. Ss
NOTE: it is the responsibility of the Assistant U.S. Attorney signing this formto comple __—_ EALED MATTER (LG)

 

 

 

 

 

 

 

 

 

 

 

3 C6 RS #] Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
La
Ll ves No AUSA’s Initials: LINK
Y f
Case Title: USA v. D-1 Aradondo Haskins
County where offense occurred : Wayne
Check One: <]Felony “ LJMisdemeanor L]Petty
Indictment/__¥_ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

[_]Corrects errors; no additional charges or defendants.
[_|Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case.
March 22,2019 fo goto)
~ Date Sarah Re snick Cohen
arah Resnick States Attorney

211 W. Fort Street, Suite 2001
Detroit, Ml 48226-3277
Phone: 313-226-9637
Fax: 313-226-3413
E-Mail address: Sarah.Cohen@usdoj.gov

Attorney Bar #; P51968

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16
